 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDUTTER-MCKINLEY MORTUARIESandMORTUARY EMPLOYEES UNION,LOCAL No. 151,INTERNATIONAL BROTHERHOOD OF FIREMEN ANDOILERS, AFL, PETITIONERFOREST LAWN MEMORIAL PARK ASSOCIATION,INC.andMORTUARYEMPLOYEES UNION, LOCAL No. 151, INTERNATIONAL BROTHERHOODOF FIREMEN AND OILERS,AFL, PETITIONERPIERCE BROTHERS MORTUARIESandMORTUARY EMPLOYEES UNION,LOCALNo.151,INTERNATIONAL BROTHERHOOD OF FIREMEN ANDOILERS,AFL,PETITIONER.CasesNos.01-RC-2183,1 21-RC-V25,and 21-RC-f2226.March 4,1952Decision and OrderUpon separate petitions duly filed under Section 9 (c) of theNational Labor Labor Relations Act, hearings were held before JeromeA. Reiner and Jack R. Berger, hearing officers.The hearingofficers'rulings made at the hearings are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with these cases to a three-member panel [Chairman Herzog and Members Murdock and Styles].Upon the entire records in these cases, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.'2.The labor organization involved claims to represent employeesof the Employers.3.No questionsaffectingcommerce exist concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent separate unitsof licensed em-balmers and registered apprenticeembalmersemployed by each of the1While thesethree cases involve separate Employers and were separately heard, they allinvolve thesame basic issues and the same Petitioner,and are therefore hereby consoli-dated forpurposes of decision.2The Board has heretofore asserted jurisdictionover two ofthe Employers involvedherein-Pierce Brothers Mortuaries(97 NLRB 317)and ForestLawnMemorial ParkAssociation, Inc. (97 NLRB309)-and, contraryto the contentionsof these Employers,we find no basis on the present records for reconsideringthose decisionsWith respect tothe thirdEmployer,Utter-McKinley Mortuaries,the parties stipulated that during the 12months preceding the hearing the Employer receivedapproximately $100,000 torservicesrendered in connection with bodies which were ultimately shipped out of the State ofCaliforniaWe thereforefind that this Employer is engaged in commerce,and that it willeffectuate the purposesof the Actto assert jurisdiction in that case.Hazen & JaegerFuneral Home,95 NLRB1034.The motion of the Employer in Case No. 21-RC-2225 toreopen therecord for the purpose of taking evidence regarding alleged changes in itsoperations since January 1, 1952, is denied in view of our disposition of this case98 NLRB No. 76. UTTER-McKINLEY MORTUARIES451three Employers3The Employers, contend that this unit is inappro-priate and that only an over-all unit is appropriate.There is nohistory of collective bargaining affecting any of the employees hereininvolved.Each of the Employers operates a mortuary business with severalbranches in Los Angeles,California,and vicinity.The Employersprovide all mortuary services including making a "first call"to pickup a corpse at the place where the deceased died, embalming andotherwise preparing the corpse for burial,providing a casket, andarranging and directing the funeral and burial services.In pro-viding these services,the Employers employ, in addition to the em-balmers and-embalmer apprentices south by the Petitioner herein,funeral directors,assistant funeral directors,cosmeticians,hostesses,arrangement men (or memorial counselors),first-callmen, drivers,and musicians4Withfew exceptions,all of these employees have thesame supervision,benefits, and working conditions.The Petitioner asserts that embalmers and their apprentices areskilled craftsmen.These employees are responsible for the preser-vation and sanitation of bodies by injecting chemical fluid into thearteries or body cavities of corpses.Embalmers must be licensed bythe State of California,and State statutes I require,among otherthings, a high school education,a 2-year apprenticeship during which100 bodies are embalmed,9 months' instruction in specified technicalsubjects, and passing a State examination.Under all the circum-stances, we agree with the Petitioner that these employees are highlyskilled.,'However, despite this fact, there is undisputed evidencethat in each of these three cases a majority of the working time ofthese employees is spent performing duties which are not connectede3The petition in Case No 21-RC-2153 requested a unit of licensed embalmers, registeredapprentices, funeral directors, and assistant funeral directors.This unit is discussed below(footnote7, snjra).4In general, funeral directors make arrangements for and direct the funeral servicesand also make first calls and, in some instances, attend to dressing, applying cosmetics,and placing corpses in caskets, and drive hearses.Assistant funeral directors assistfuneral directors in all of their duties.Cosmeticians apply cosmetics and dress hairof corpses; in most instances they also assist with funeral services.Hostesses act asreceptionists and in some cases assist with the funeral.Arrangement men make arrange-ments for picking up corpses and for funeral services and occasionally make first calls.First-call nien drive hearses and pick up corpses and generally assist in most of themortuary functions.Drivers drive hearses and also generally assistMusicians providemusic and in some instances assist with the funeral.Utter-McKinley has no employeesdesignated as arrangements men or drivers.Pierce Brothers employs no musicians.Utter-McKinley employs 41 embalmers and apprentices and 37 other nonclerical em-ployees.Forest Lawn employs 27 embalmers and apprentices and 60 other nonclericalemployees.Pierce Brothers employs 36 embalmers and apprentices and 31 other non-clerical employees."California Stats. 1939 Ch. 39 Sec. 1 p. 416 ff ; as amended Stats 1947 Ch 1079 Sec 7p. 2489.'The Boaid found that similar embalmers are not professional employees, however, inXtivmside Memorial Chapel, Inc.,92 NLRB 1594. 452DECISIONSOF NATIONALLABQR RELATIONS BOARDwith their basic skill and which are also performed by other em-ployees not sought to be included in the unit.Thus in Utter-McKinley the embalmers and apprentices spend onlyabout 20 to 25 percent of their time performingembalming work;the rest of their time they perform the functions of funeral directors,assistant funeral directors, and cosmeticians, making first calls, andotherwise assisting with funeral services.In Forest Lawn, the em-balmers spend 25 to 331/3 percent of their time embalming, and theremainder directing funeral services, making first calls, and doingcosmetician work.In Pierce Brothers, embalming work occupies30 to 40 percent of the time of embalmers and apprentices, the rest oftheir time being spent in acting as funeral directors, assistant funeraldirectors, cosmeticians, and first-call men.The recordalso showsthat some of the funeral directors, arrangementsmen, and cosme-ticians of these Employers are also licensed embalmers and performthis function in emergencies or upon special request.In these circumstances the embalmers and assistant embalmers lackthe homogeneity and the separate identity of interest which is re-'quired to constitute bargaining units apart from the other employees.Such units could be established in these cases only by giving control-ling effect to the extent of the Petitioner's organization.The Boardis, however, precluded by Section 9 (c) (5) of the amended Act frombasing a unit finding on extentof organization alone'Therefore, without deciding whether in other circumstances em-balmers and their apprentices may constitutea separateappropriateunit, we find that the units requested by the Petitionerin these casesare inappropriate.7Accordingly, we shall dismiss the petitions.OrderIT IS HEREBY ORDERED that the petitions in Cases Nos. 21-RC-2183,21-RC-2225, and 21-RC-2226 be, and they hereby are, dismissed.sThe unit originally sought by the Petitioner in CaseNo 21-RC-2183,consisting ofembalmers,apprentices,funeral directors,and assistant funeral directors,is an even lesshomogeneous group,and appears similarly to be based solely on extent of organization._We therefore find that unit equally inappropriateThe hearing officer denied the Peti-tioner'smotion to amend this unit description to include only embalmers and apprentices,on the ground that the Petitioner did ilot have a sufficient showing of interest in thesmaller unitIn view of our decision herein, that a unit limited to embalmers and appren-ticeembalmers Is inappropriate in the circumstances of these cases,we need not pass onthe correctness of that ruling.Under the circumstances present in these cases,over-all units of all nonclerical employeesof each Employer would be appropriate,but the Petitioner does not have sufficient showingof interest in such a unit at any of the three companies involved herein to justify holdingan election.